      Case 5:21-cv-01069-CLM-HNJ Document 4 Filed 08/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JOHN ANDREW KISTER, # 264274,              )
                                           )
      Petitioner,                          )
                                           )
v.                                         )      CIVIL ACTION NO.
                                           )      2:21-CV-444-WHA-JTA
PATRICE RICHIE JONES, et al.,              )
                                           )
      Respondents.                         )

                                       ORDER

      On July 12, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 2.) Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama under the provisions of 28 U.S.C. § 2241(d).

      DONE this 4th day of August, 2021.

                                  /s/ W. Harold Albritton
                                 W. HAROLD ALBRITTON
                                 SENIOR UNITED STATES DISTRICT JUDGE
